..
‘ .




                         THE          ATFOIRNEY     GENERAL
                                         UDFoB'EXAcaS




           Honorable l@ron L. McClellan           Opinion No. UW-1422
           District Attorney
           52nd Judicial-Dlstrlct                 Re: Whether a retired district
           BOX 46.                                    judge, as defined by Sec-
           Oatesvllle,Texas                           tlon 9, Article 200a of
                                                      Vernon's civil Statutes,
                                                      as amended, fs entitled to
                                                      receive the per diem allow-
                                                      ante authorized In Section
           Dear    I&.   McClellan:                   26 (4) of said Article 200a.
                     -You have asked for an oplnlon of this office regarding
           the appllcablllty'toretired district judges of t@e per diem
           allowance provlded.forin ,the1961 amendment to the;Admlnlstra-
           tlve Judlclal~DlstrlctsAct, Article 200a. Your request includes
           a statementof facts-of.anactual case situation from which we
           can assume+he, judge ln question is properly within the jurls~
           diction of this Act.
                   ;Sectlon 2a..(4)of Article MOa.if Yernon*s Civil
           Statutes, ls.as..-follows:
                          %n:additlon to, and cumulative of, all
                    other compensationand expenses authorized
                    by law.and:thl&~Act,judges who~gllerequkred
                  -~~~o~hoIdd:.&urt outside their uwn.dlstrlats~
                   and out of--thelr:own.countlea   under the pro-
                    vlaione of,.thls :Act, shalll:ceaeive;aper diem
                   'of ~~enty~five~~(~~.oOf~Dol~e for each day,
                    or fraction thereof,which they spend outside
                    their said districts Andycounties in the'per-
                    f’ormance:,of their duties; such additional
                    compensationto be paid ln the same manner
                    as their salaries are paid by the State upon
                    certificatesof approvalby.the-Chief Justlce
                   .or by the Presldlng.Judgeof the Adminlstratlve
                    Judicial Dlstrlct ln which they reside.'
                     Two questions must be answered to determine the
           intent of this Section: (1) Does she term "judges"as used
           In Section 2a (4) comprehendboth re@lar district judges and
           retired district judges; and, If It does, (2) Where Is the
           retired district judge.'sdistrict and county for the purpose
Honorable Byron L. McClellan,page 2 (WW-1422)


of determiningwhen he Is entitled to the per diem provided
in Section 2a (4)?
          The first mention of "retireddistrict judges" ln
the entire Act appears In Section ~,:.the'fltist
                                               paragraph of
which Is as follows:
          "Sec. fia. Both retired district j!ldges,
     as defined by Article 6228 (b) of the.Revlsed
     Civil Statutes of.Texas, as amended,'who.have
     consented to~be subject to assignment, and all
     regular district judges In this state may-be
     assigned under the provisions of this Act by
  '. the presiding judge of the admlnls~ratlvejudicial
     distrlct:wherelnsuch assigned judge resides.
     When such~dlatr.lctjudge Is so assigned by the
     presiding judge of an admlnl5trW.lve~judlclal
     district to a court In the same administrative.
     district; or to:a court ln another administrative
     distrlct.:upon.call-of-the..presldlng
                                         judge.oP
    ,auch other-adm~nlSt&itlQe-district-landthen
     -reassignedas‘.provlded-for:in-Section-6of.
     thIs..Act>.aa.qmended,'
                           lt~shall...be
                                       the d&y.
    -:of‘suchjudge:-50assigned-orreassigned to.
     serve In such court or administrativedia-
     trlct to which he may be assigned, or re-
     assigneiiunless.;for.'good
                              cause.presentedby
     him in writing to the presiding~judge'ofhis
     administrativedistrict, he shall be relieved
     of stiah~assignmentby such presldln&judge;
     provided;:-,hd?iever$after
                              the presentationof.
     a writtep-statementdeoliaingi:auah-~,duty~for
     good cause.bg3uch-.dl&rlIat:judge if,.the:presldlng
     judgelrefusesrsto~.~ellewe~:the~~dlstr~ct
                                           judge from
     theassignmenti ;.the:~diatriat...judge.may,
                                             within
     five-days:aftePsuah.refusal,.-petitlon:the.,Chief
     Justlce:~of.the;&xpreme:Courtof the State of
     Texas to.be,rellHed from.suah asslgnmefitfor
     good cause, .whlch%aid:ChiefJustice may at 'his
     discretion--grantor'zefuse."
         .Thebarest sente:gtf;tycture of the first sentence
of the s&ztlon.wouldbe:           .may be assigned. . .by
the presiding judge-of:the.. .dlstrict
                              . .      wherein such assigned
judge resides. . . ." The second sentence begins: "When
.   .




        HcnorableByron L. r&zGlellan,
                                    page 3 (WY!-1422)


        such district judge is so assigned . . On (Cmphaeisadded),
        'Thereafter.the Section. and other portions of the Act use the
        terms "judge," "judges,' and "districtjudges" indiscri~mi;tely,
        without further distinction--with only one exception.
        exceptionoccurs in the second paragraphof Section 5a, and
        only because It is necessary to set forth the method of deter-
        mining the salary of the retired judge, It is clear that all
        other references to "judges" in this Act Include both retired
        and regular district judges.
                  Application of one of the oldest fundamentalrules of
        statutorvconstruction sunnorts our conclusion. It Is the
        maxim no&ltur a sociis, meaning It is known by its &ssoclates.
        The principle,as stated in 39 Tex.Jur. p. 204, Sec. 109,
        Ejusdem Generls--Noscltura Soclis, is:
                 ”
                  . . -the meaning .ofa doubtful word
             may be ascertained by reference to the
             words associated wlth~~~it., .~."
                  The per diem allowance to judges provided In Section
        2a (41, quoted in full on page 1 hereof, was added to the Act
        in 1961 without any amendment to the remainderxeof     and wlth-
        out any distinctionor exception.tothose judges governed by the
        Act who are retired judges.' Moreover,we see no valid reason
        why a retired judge, now actively performingthe identical func-
        tions of the regular judge, should not receive the same compensa-
        tion.
                  There remains only to dispose of the second question.
        Section 2a.(&) authorizes the per diem allowance for each day,
        or fractionthereof, which they spend "outslde their said dls-
        tricts and counties. , -5 A retired judge has no official dls-
        trict o$!o.ounty;,
                         hotoever,,
                                  having once determined that the Intent
        of the Act Is to pay retired judges the per diem allowance, we
        can and must supply this technical omission, Texas Jurlsprsrdence
        announcesour authority for this wasfollows:
                       -Interpretationby implicationIs
             ~ermik~d, out of the necessityof the case,
             to supply an obvious intention not exnr.essly
             stated. When a statute commands cr grants
             snything, it impliedly authorizeswhatever
             is necessary for exectitingits coE%ands or'
             Thatever is indispensableto the enjoyment
             or exercise of the grant, : , ," 35 Tex.
2l.F. p. 186, Implicationsand Incidents-
             in General, Sec. 99.
Honorable Byron L. McClellan, page 4 (WW-1422)


          It Is not necessary In this Act for the Interpreter
to use pure conjecture,for the answer Is readily supplte, In
the first sentence of Section 5a, the pertinent parts thereof
being:
          "    .retlred district judges. . .may
      be as&ed.    . .by the presiding district
      judge of the administrativeJudicial district
      wherein such assigned judge resides. . . .'I
          No violence is done to the Act by holding that the
phrase 'outsidetheir own,dlstrlctsand out of their own
counties"as used In Section 2a (4) ls'synotiymous with the
d5.strlctand county wherein the retired judgt resides for
the purpose of determining when per diem 1s due.

                       SUMMARY
            .A retireddistrict judge, as defined In
         Section 5a, of Article 200a, Vernon's Civil
         Statutes,who, under the provisionsof said
         Article is required to hold court outside
         the district and out of the county wherein
         he resldes, Is entitled to the per dieti
         allowanceas-provided In Section 2a (4)
         of said Article.
                              Yours very truly,
                              WILL WILSON
                                       General of Texas


                         :
SJ:zt:mkh                     Assistant
APPROVED:
OPINION COMMITTEE
Morgan Nesbltt,
Nllton Richardson
Joe Trimble
Charles Llnd
REVIEWEDFORTHEATTORNEYGENERAL
BY: Leonard Passmore